843 F.2d 1393
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter Clyde WHITE, b/n/f Jean SWAFFORD, Plaintiff-Appellant,v.The CITY OF CHATTANOOGA, a municipal corporation,individually and by virtue of the acts of itsagents or officers, Steve Angel, ConnieC. King, Defendants- Appellees.
No. 87-5389.
United States Court of Appeals, Sixth Circuit.
March 31, 1988.

1
Before MILBURN and BOGGS, Circuit Judges and ANN ALDRICH, District Judge.*

ORDER

2
The plaintiff appeals from an order granting partial summary judgment in favor of six (6) defendants and from the denial of a Rule 59(e) motion for reconsideration.  The remaining defendants have filed a notice of cross-appeal.


3
The record shows that summary judgment was granted in favor of defendants Angel, Bean, Dotson, Evatt, King and the City of Chattanooga.  Four (4) defendants remain.  Both plaintiff and the remaining defendants moved in district court for certification to appeal to this Court pursuant to 28 U.S.C. Sec. 1292(b).  The district court denied both motions.


4
Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all the parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam);  Oak Const. Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam).


5
It is ORDERED that the appeal of the plaintiff herein be dismissed sua sponte.    Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation